United States Court of Appeals
                                                                    Fifth Circuit
                                                                  F I L E D
                   UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit                     October 3, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 06-20311
                             Summary Calendar




                               BHIM RAMROOP

                                                  Plaintiff - Appellant


                                  VERSUS


                 COOPER CAMERON CORP.; FRED HOLLAND


                                                  Defendants - Appellees



            Appeal from the United States District Court
             For the Southern District of Texas, Houston
                             4:05-CV-1681



Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Appellant, Bhim Ramroop (Ramroop) challenges the district

court’s    dismissal   on    summary   judgment     of   his    employment

discrimination and retaliation claims against his employer, Cooper

Cameron,   following   his   termination   from   employment    with    that

company.   Essentially for the reasons stated by the district court


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
in its memorandum and order of March 20, 2006, we modify the

court’s    judgment    in    one    respect    and     as    modified    affirm   the

judgment.

     In summary, the record fully supports the district court’s

determinations that:

1.   Ramroop was terminated for legitimate, non-discriminatory

     reasons - his aggressive and disruptive behavior over a period

     of several months - for which he was warned both verbally and

     in writing.

2.   Ramroop failed to produce summary judgment evidence that

     Cooper    Cameron’s        stated       reasons    for      termination      were

     pretextual or that Ramroop’s FMLA leave was a motivating

     factor in his termination.

3.   Similarly, the record demonstrates that Ramroop’s termination

     had nothing to do with his EEOC charge of discrimination filed

     several months before his termination.

4.   The    district        court   declined      to        exercise    supplemental

     jurisdiction over appellant’s state law assault claim asserted

     against one of his superiors, Fred Holland.                        The district

     court inadvertently overlooked expressly dealing with the

     related state law assault claim appellant asserted against

     Cooper Cameron.         We are satisfied that this was an oversight

     and that the district court intended to decline jurisdiction

     over this claim also.          This was well within the discretion of

     the district court.

                                         2
     Accordingly, the judgment of the district court dismissing

petitioner’s federal claims against Cooper Cameron is AFFIRMED.

We modify the judgment to reflect a dismissal without prejudice of

the plaintiff’s state law assault claims against Cooper Cameron and

Holland and as modified we also affirm that judgment.

     AFFIRMED AS MODIFIED.




                                3